

Exhibit 10.1






2018 LivaNova Short-Term Incentive Plan [livanovaform8-k2018stip.htm]


On February 9, 2018, the Compensation Committee (the "Committee") of the Board
of Directors of LivaNova Plc approved our 2018 annual short-term incentive plan
(the "2018 STIP"). Our chief executive officer (“CEO”), Damien McDonald, and
chief financial officer, Thad Huston, as well as one of our named executive
officers, David Wise, and our other executive officers, Douglas Manko and Keyna
Skeffington, are eligible to participate in the 2018 STIP.


Under the 2018 STIP, each participant is eligible to receive a target bonus
amount calculated as a percentage of base salary, as specified in the
participants' employment agreements, copies of which are on file with the
Securities and Exchange Commission, or as determined by the Committee. The
current target bonus percentage for each of the participants is as follows:


 
Target Bonus Percentage of Base Salary
Mr. McDonald
100%
Mr. Huston
90%
Mr. Manko
40%
Ms. Skeffington
55%
Mr. Wise
70%



Payment of the target bonus amount is conditioned on our achievement of certain
financial objectives and, with the exception of our chief executive officer,
each participant's achievement of an individual objective related to talent, as
follows:


 
Group Objectives
Talent Objective
 
Net Sales
Adjusted Net Income
 
Mr. McDonald
60%
40%
 
Mr. Huston
50%
35%
15%
Mr. Manko
50%
35%
15%
Ms. Skeffington
50%
35%
15%
Mr. Wise
50%
35%
15%



“Net Sales” is defined as our net sales for 2018 at budgeted currency exchange
rates, excluding net sales from our Cardiac Rhythm Management (“CRM”) Franchise,
ImThera Medical, Inc. and any acquisitions in 2018. “Adjusted Net Income” is
defined as our non-GAAP net income at reported currency exchange rates, after
adjustments for our CRM Franchise, and the effects of acquisitions,
divestitures, restructuring, integration, purchase price allocation and
intangible amortization, special items, including 3T Heater Cooler remediation
and significant and unusual litigation, and equity compensation.




Exhibit 10.1 – Page 1

--------------------------------------------------------------------------------







If the threshold for a financial objective (Net Sales or Adjusted Net Income) is
achieved, then the funding for that objective is scaled down or up for
underachievement and overachievement, respectively, of the objective, as
follows:


Percent Achievement of Objective
Percent Funding for Objective
<97%
0%
97%
50%
Linear Interpolation:  1:16.67
100%
100%
Linear Interpolation:  1:7.5
110%
175%
>110%
175%



The Talent Objective is an individual objective that can be underachieved as
determined by our CEO, but is not subject to scaling up as described above for
the financial objectives.


The table below shows the minimum and maximum achievement of the target
short-term incentive payment under the 2018 STIP.


 
Minimum
Maximum
Mr. McDonald
0%
175%
Mr. Huston
0%
160%
Mr. Manko
0%
160%
Ms. Skeffington
0%
160%
Mr. Wise
0%
160%





Exhibit 10.1 – Page 2